Exhibit 10.1

 

EXECUTION VERSION

 

July 7, 2015

 

Dear John:

 

This letter agreement (“Agreement”) sets forth the agreements and understandings
among you (“you” or “Executive”) and USA Truck, Inc. (the “Company”) regarding
the conclusion of your employment relationship with the Company. On behalf of
the board of directors and all of your colleagues, I would like to express
gratitude for your service to the Company and your desire to contribute to a
smooth transition.

 

1.     Separation. Executive's position as President, Chief Executive Officer,
and Director of the Company, and all other positions with the Company (if any),
will terminate as of the date hereof (the "Separation Date"). Executive's
signature on this Agreement will function as his resignation from employment and
all positions with the Company effective as of the Separation Date. Executive
and the Company hereby agree that through the Separation Date, Executive's
existing compensation and benefits will continue without modification except as
set forth herein.

 

2.     Severance Benefits.

 

(a)     Salary Continuation. The Company agrees to pay you, as severance pay,
your current base salary ($460,000 per year) for a period of twelve months from
the Separation Date. Such severance pay will be payable in accordance with the
normal payroll practices of the Company, including tax withholding.

 

(b)     2015 Bonus. If and to the extent earned, the Company agrees to pay you
any bonus you would have been entitled to receive under the Company’s 2015
Management Bonus Plan, payable at the time and on the same basis as paid to
recipients still employed by the Company, pro-rated for the number of days you
were employed by the Company through the Separation Date.

 

(c)     Health Care. If Executive timely elects COBRA continuation coverage, the
Company will directly pay or reimburse Executive monthly for the actual amount
of his COBRA continuation payments for a period of eighteen months following the
Separation Date.

 

(d)     Accrued Vacation. The Company agrees to pay you for any vacation time
and paid time off accrued but not used through the Separation Date.

 

(e)     Reimbursement of Certain Expenses. The Company agrees to reimburse you
for certain previously discussed expenses associated with the conclusion of your
employment relationship with the Company, within 30 days of the Company’s
receipt of written invoices therefor; provided that the aggregate for all of
such expenses will not exceed $10,000.

 

3.     Waiver of Other Severance Benefits. Other than as provided for in this
Agreement, Executive waives any right to severance or any other benefits in
connection with or as a result of the cessation of his employment with the
Company, for any reason, and agrees that he is only entitled to the payments and
other separation benefits provided in this Agreement. Other than as provided for
in this Agreement, Executive acknowledges that he is not entitled to any future
continuing health or other benefits (except as may be required by applicable
law) and waives any rights other than those required under applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Equity Awards.

 

(a)     The following outstanding equity awards held by Executive will vest as
of the Separation Date: (i) the 18,750 shares of restricted stock of the Company
scheduled to vest on February 18, 2016, held pursuant to that certain Restricted
Stock Award Agreement dated February 18, 2013 (“Restricted Stock Award
Agreement”), and (ii) the 10,727 nonqualified stock options of the Company
scheduled to vest on February 18, 2016, held pursuant to that certain
Nonqualified Stock Option Agreement dated February 18, 2013 (“NQSO Agreement”).
In addition, and notwithstanding the provisions of Section 2(ii) of the NQSO
Agreement, the 10,727 nonqualified stock options of the Company vesting pursuant
to Section 4(a)(ii) hereof shall be exercisable by Executive for a period
commencing on the Separation Date and terminating one year after the Separation
Date.

 

(b)     Except as otherwise set forth in Section 4(a) hereof, any outstanding
equity awards held by Executive (including, without limitation, any restricted
stock or any stock options) will be governed by the terms and conditions of the
plans and agreements or award notices under which such equity awards were
granted, and nothing in this Agreement will modify any terms or conditions of
such plans and agreements or award notices. Executive acknowledges that, except
as set forth in Section 4(a) hereof, the vesting, forfeiture, exercise, and
other terms and conditions are not modified by this Agreement, and that
Executive is responsible for taking any actions required to gain the benefits
(if any) available under such awards. For the avoidance of doubt, nothing herein
shall modify any terms or conditions of (i) the Award Notice with respect to the
time-vested restricted shares of the Company dated January 22, 2015, (ii) the
Award Notice with respect to performance-vested restricted shares of the Company
dated January 22, 2015, (iii) the 18,750 shares of restricted stock of the
Company scheduled to vest on February 18, 2017, held pursuant to the Restricted
Stock Award Agreement, or (iv) the 10,729 nonqualified stock options of the
Company scheduled to vest on February 18, 2017, held pursuant to the NQSO
Agreement.

 

(c)     In accordance with the Restricted Stock Award Agreement and Article XIII
of the underlying 2004 Equity Incentive Plan (“2004 Plan”), Executive hereby
confirms that he is satisfying his obligation with respect to the Company’s
required tax withholding obligations relating to the vesting of the outstanding
equity awards as provided in Section 4(a)(i) hereof as follows: delivery of
existing shares held for at least six months.

 

(d)     In accordance with the NQSO Agreement and Article XIII of the 2004 Plan,
Executive acknowledges his obligation to pay required tax withholding amounts to
the Company, and the Company is not obligated to issue shares subject to the
option until the withholding obligations have been satisfied by Executive.

 

(e)     Executive acknowledges that he may have tax consequences and obligations
in addition to those relating to the amounts withheld, and that all taxes,
interest, and penalities, if any, relating to Executive’s equity awards are
solely the responsibility of Executive.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Non-Solicit. Executive agrees that the following restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information (as hereinafter defined), and other
legitimate interests of the Company and any person or entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, the Company (collectively, "Affiliates") and also
acknowledges that Executive's agreement is supported by good and valuable
consideration including, without limitation, additional amounts payable in
accordance with this Agreement. Executive therefore agrees as follows:

 

(a)     From the Separation Date and for a period of one year thereafter (the
"Non-Solicit Period"), Executive will not, directly or indirectly, and will not
assist anyone else to (i) hire or solicit for hire any current employee of the
Company or any of its Affiliates, or seek to persuade any employee of the
Company or any of its Affiliates to discontinue employment, or (ii) solicit or
encourage any independent contractor providing services to the Company or any of
its Affiliates to terminate or diminish its relationship with them.

 

(b)     Executive further agrees that during the Non-Solicit Period, Executive
will not, directly or indirectly, solicit or encourage any current customer of
the Company or any of its Affiliates to terminate or diminish its relationship
with them, or, seek to persuade any current customer of the Company or any of
its Affiliates to conduct with any person or entity any business or activity
which such customer conducts or could conduct with the Company or any of its
Affiliates.

 

(c)     Executive further agrees that during the Non-Solicit Period, Executive
will not, directly or indirectly, acting alone or in concert with others: (i)
engage in, or assist any other party in, any solicitation of proxies or written
consents (provided, that nothing herein shall be interpreted to restrict
Executive’s ability to vote his shares on any proposal duly brought before the
Company’s stockholders as Executive determines in his sole discretion); (ii)
seek, propose, or make any statement with respect to, or solicit, negotiate
with, or provide any information to any person or entity with respect to, a
merger, consolidation, acquisition of control or other business combination,
tender or exchange offer, purchase, sale or transfer of assets or securities, or
similar transaction involving the Company, its subsidiaries or its business,
whether or not any such transaction involves a change of control of the Company;
or (iii) form or join in a “group” (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended).

 

6.     Waiver and Release of Claims. In order to be eligible to receive amounts
payable under Section 2 hereof, however, you must (a) comply with all of your
obligations under this Agreement and (b) execute a timely and effective release
of claims in the form attached hereto and marked Exhibit A (the "Release of
Claims"). The Release of Claims creates legally binding obligations and the
Company therefore advises you to consult an attorney before signing it. For and
in consideration of the benefits provided the Company under this Agreement,
effective simultaneously when the Release is executed by you and delivered to
the Company and becomes irrevocable, the Company, on behalf of itself and its
Affiliates, hereby release and forever discharge Executive and his heirs,
executors, administrators, beneficiaries, representatives and assigns from any
and all causes of action, rights or claims of any type or description, known or
unknown, which the Company has had in the past, now has, or might now have,
through the date of this Agreement, in any way resulting from, arising out of or
connected with Executive's employment by the Company or the termination of that
employment or pursuant to federal, state or local law, regulation or
requirement. 

 

7.     Nondisparagement. The parties agree that they will not in any way
disparage each other to any other party, including current or former
stockholders, officers, directors and employees of the Company or its
Affiliates, nor will they make or solicit any comments, statements or the like
to the media or to others, including any claims against each other or their
agents or representatives, that may be considered to be derogatory or
detrimental to the good name or business reputation of the other.

 

8.     No Admission of Wrongdoing. The parties agree that nothing in this
Agreement is an admission by any party hereto of any wrongdoing, either in
violation of an applicable law or otherwise, and that nothing in this Agreement
is to be construed as such by any person.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Voluntary Agreement. Executive further acknowledges that he understands
this Agreement, the claims he is releasing, the promises and agreements he is
making, and the effect of his signing this Agreement. Executive understands the
payments to him under this Agreement are in excess of those to which he is
legally entitled and agrees that he voluntarily accepts the payments described
above as additional consideration for the non-solicit and other obligations
referred to herein and for the purpose of making a full and final compromise,
adjustment and settlement of all claims or potential claims against the
Releasees (as defined in Exhibit A attached hereto) from any action or inaction
taking place on or before the Separation Date.

 

10.     Ownership and Disclosure of Information.

 

(a)     Information. Executive agrees that all Confidential Information is
solely and absolutely owned by the Company and is unique to the Company and its
Affiliates; that Executive has no right, title or interest in and to the
Confidential Information. Executive acknowledges and agrees that the
Confidential Information is material to the conduct of the Company’s and its
Affiliates' business, and further agrees that he will not disclose any
Confidential Information, or use to his benefit (or to the benefit of any third
party), or use to the detriment of the Company or its Affiliates, any
Confidential Information. As used herein, “Confidential Information” means all
materials and information (whether written or not) about the Company’s or its
Affiliates' services, processes, research, development, past, present, and
identifiable prospective customers, personnel, purchasing, marketing, costs,
improvements, discoveries, business methods, formulas, inventions, philosophies,
and other business aspects of the Company or its Affiliates that are not
generally known and accessible to the public.

 

(b)     Developments. Executive acknowledges that all copyrightable works that
Executive may have created during the term of his employment with the Company or
its Affiliates (collectively, “Developments”) are “work made for hire” and the
Company is the sole owner of all the results and products of Executive’s prior
employment with the Company or its Affiliates free and clear of any claims by
Executive of any kind or character whatsoever.

 

11.     Return of Company Property. Executive agrees that, not later than the
seventh day following the Separation Date, he will return to the Company all of
its property in Executive’s possession, custody or control, including, without
limitation, all Confidential Information, Developments, keys, access cards,
credit cards, computer hardware (including but not limited to any hard drives,
diskettes, laptop computers and personal data assistants and the contents
thereof, as well as any passwords or codes needed to operate any such hardware),
cellular telephones, computer software, data, materials, papers, books, files,
documents, records, policies, client and customer information and lists,
marketing information and lists, mailing lists, notes and any other property or
information that Executive has or had relating to the Company or its Affiliates
(whether those materials are in paper or electronic form), and including, but
not limited to, any documents containing, summarizing or describing any
Confidential Information.

 

12.     Indemnification. The Company hereby agrees that Executive will continue
to be entitled to all of his respective statutory rights to indemnification,
including, without limitation, indemnification pursuant to the Company's
organizational documents, insurance policies or under applicable law to the same
extent Executive would have had the right to be indemnified absent this
Agreement and the Release.

 

13.     IRC Section 409A. You received this Agreement in the current calendar
year. If Section 409A of the Internal Revenue Code of 1986, as amended (the
“IRC”) requires, you will get no pay or benefits in this Agreement until the
next calendar year (even if you sign it sooner), if your maximum time period to
sign it (plus any revocation period) ends in the next calendar year. The
payments under this Agreement are intended, and must be interpreted, to comply
with Section 409A of the IRC, to the maximum extent possible. Any salary
continuation payment in this Agreement is a separate “payment” under Section
409A of the IRC. You are responsible for any tax penalties imposed on you, not
the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

14.     Governing Law. The parties agree that the Agreement will be interpreted
and governed by the laws of the state of Arkansas without regard to principles
of comity or conflict of law provisions of any jurisdiction.

 

15.     Modification. The parties hereto agree that this Agreement may not be
modified, altered or changed except by a written agreement signed by the parties
hereto.

 

16.     Entire Agreement. The parties acknowledge that this Agreement
constitutes the entire agreement between them regarding Executive’s separation,
superseding all prior written and oral agreements regarding such topic,
including, without limitation, that certain letter agreement between you and the
Company dated February 11, 2013, and that certain Change in Control Severance
Agreement, dated as of October 30, 2013 (including, without limitation, the
termination and notice provisions contained in Section 5 thereof); provided,
however, that this Agreement will not constitute a waiver by the Company of any
right they now have or may now have under any agreement imposing obligations on
you with respect to confidentiality, non-competition, non-solicitation of
employees, customers, vendors or independent contractors or like obligations.

 

17.     Invalidity of Provisions/Severability. If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, will not be affected thereby,
and each portion and provision of this Agreement will be valid and enforceable
to the fullest extent permitted by law.

 

18.     No Reliance; Taxes. The parties have not relied on any representations,
promises or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement. Any payments made to
Executive under this Agreement will be reduced by the full amount legally
required to be withheld for federal, state or local tax purposes by the Company.

 

19.     Notices. Any notices to be given hereunder by either party hereto to the
other may be effected either by (a) personal delivery in writing, (b) facsimile
or (c) mail, registered or certified, postage prepaid, with return receipt
requested.  Mailed or faxed notices will be addressed or faxed as follows:

 

 

If to the Company:

USA Truck, Inc.

   

3200 Industrial Park Road

   

Van Buren, Arkansas 72956

   

Attn: Chief Financial Officer

   

Facsimile: (479) 471-2526

             

If to Executive:

Mr. John M. Simone

   

______________________

   

______________________

   

Email: _________________

     

  

 
 

--------------------------------------------------------------------------------

 

 

20.     Execution; Binding Effect. This Agreement may be executed in any number
of counterparts, each of which will be deemed to be an original as against any
party whose signature appears thereon, and all of which will together constitute
one instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic format (e.g., “pdf” or “tif”) will be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement will be binding upon and inure to the benefit of the Company, its
Affiliates, and their successors and assigns and will be binding upon Executive
and your heirs and personal representatives.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

/s/ Robert A. Peiser

 

Robert A. Peiser

Chairman of the Board

USA Truck, Inc.

 

 

 

AGREED AND ACCEPTED effective the 7th day of July, 2015.

 

 

/s/ John M. Simone

John M. Simone

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

RELEASE OF CLAIMS

 

In exchange for the payments and benefits described in this Agreement,
Executive, on his own behalf and on behalf of his heirs, executors,
administrators, assigns and successors, does hereby covenant not to sue and
acknowledges full and complete satisfaction of and hereby releases, absolves and
discharges the Company and its Affiliates and their successors and assigns,
parents, subsidiaries and affiliates, past and present, as well as their
trustees, directors, officers, agents, attorneys, insurers, stockholders and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”), with respect to and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, wages, vacation pay, expenses, attorneys’ fees, damages, judgments,
orders and liabilities of whatever kind or nature in law, equity or otherwise,
whether now known or unknown, suspected or unsuspected, and whether or not
concealed or hidden, which Executive now owns or holds or has at any time
heretofore owned or held as against said Releasees, or any of them, arising out
of or in any way connected with his employment or other relationships with the
Company or its Affiliates, or his separation from any such employment or other
relationships (collectively, “Released Claims”), including specifically, but
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker’s
Benefit Protection Act (“ADEA”), the federal Family and Medical Leave Act, the
Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, or
any other employment related federal, state or local law, regulation or
ordinance; provided, however, that the foregoing release will not include or
affect (and the following are expressly excluded from any Released Claims):
(i) Executive’s rights under this Agreement; (ii) Executive’s rights to file
claims for workers’ compensation or unemployment insurance benefits,
(iii) Executive’s regular and usual salary accrued prior to the Separation Date,
accrued but unused vacation through the Separation Date, COBRA continuation
coverage and life insurance conversion rights, if any, and (iv) Executive’s
rights to provide information, assist or participate in any investigation,
proceedings, or litigation concerning any administrative claim with any
government agency under any applicable law that protects such rights, or to file
such a claim; provided, that Executive agrees that he hereby forfeits his rights
under any such claim to any monetary or other personal benefit that would be
received directly from the Company, unless prohibited by applicable law.
Executive acknowledges that the non-disparagement and confidentiality provisions
contained in this Agreement infringe on Executive’s rights described in the
foregoing sentence, and Executive agrees that he is aware of and has consented
to such infringement. Finally, Executive agrees that, if any Released Claim is
brought on Executive’s behalf or for Executive’s benefit in a court or
administrative agency, Executive will take all necessary actions to waive and
agree not to accept any award of money or other damages as a result of such
claim. Furthermore, notwithstanding the foregoing release, Executive will
continue to be entitled to all of his respective statutory rights to
indemnification, including, without limitation, indemnification pursuant to the
Company’s organizational documents, insurance policies or under applicable law
to the same extent Executive would have had the right to be indemnified absent
this release.

 

Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date (as
hereinafter defined) of this Agreement. Executive acknowledges that the
consideration given for this Agreement is in addition to anything of value to
which he was already entitled. Executive further acknowledges that he has been
advised by this writing that:

 

(a)     He should consult with an attorney prior to executing this Agreement;

 

 
Exhibit A

--------------------------------------------------------------------------------

 

 

(b)     He has at least twenty-one (21) days within which to consider this
Agreement, but if he wishes to sign this Agreement earlier, he may do so by
signing the Acknowledgment and Waiver of the 21-day consideration period in the
form attached as Exhibit B to this Agreement;

 

(c)     He has seven (7) days following his execution of this Agreement to
revoke this Agreement;

 

(d)     This Agreement will not be effective until the eighth day after
Executive executes and does not revoke this Agreement (the “Effective Date”);
and

 

(e)     Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law. Any
revocation must be in writing and hand delivered to the Company by close of
business on or before the seventh day from the date that Executive signs this
Agreement. In the event that Executive exercises his right of revocation,
neither Executive nor any member of the Company or its Affiliates will have any
further rights or obligations under this Agreement.

 

Executive represents and warrants that he has no present knowledge of any
injury, illness or disease to him that is or might be compensable as a workers’
compensation claim or similar claim for workplace injuries, illnesses or
diseases.

 

Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this Release was attached.

 

 

AGREED AND ACCEPTED effective the 7th day of July, 2015.

 

 

/s/ John M. Simone

John M. Simone 

 

 
Exhibit A 

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

Acknowledgment and Waiver

 

I, John M. Simone, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the United States of
America, that the foregoing is true and correct.

EXECUTED this 7th day of July, 2015, at Nassau County, Florida.

 

 

/s/ John M. Simone

John M. Simone

 

 

Exhibit B